Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Brian Gordaychik (Reg#62,179) on 11/12/2021.
Please amend the claims as follows:
1.	(Currently amended) A dynamic calibration method in a system comprising a relay, having a coil, adapted to inductively transfer power for wirelessly charging a device and a transmitter, having a coil and a controller configured to inductively transmit to the relay the power for wirelessly charging the device, wherein the transmitter and the relay are separated by a medium, the method comprising:
	determining a coupling factor, k, between the coil of the transmitter and the coil of the relay, wherein the coupling factor, k, is determined based on joint resonance frequencies, fj1, fj2 between the coil of the transmitter and the coil of the relay; and
fmin, and a maximal operating frequency, fmax, based on the coupling factor, k. 
	
	2-4.	(Cancelled) 

	5.	(Currently amended)	The method of claim 1, 
	wherein the operating frequency range is determined based on the joint resonance frequency fj2, and an offset indicating that the operating frequency range is higher or lower than fj2.

	6.	(Previously Presented) The method of claim 1, further comprising:
	operating the transmitter while sweeping the operating frequency and measuring an output alternating current (AC) for each operating frequency. 

	7.	(Previously Presented) The method of claim 5, wherein the operating frequency range is determined based on: 
	fmin = fj2 * Dir * (k * c1 + c2); and
	fmax = fj2 * Dir * (k * c3 + c4), 
	where Dir is positive or negative to indicate that the operating frequency range is respectively higher or lower than fj2x, and where c1, c2, c3, and c4 are constants retained in memory 

	8.	(Previously Presented) The method of claim 7, wherein Dir = 1 if k < 0.5 and Dir = -1 if k ≥ 0.5. 

	9.	(Previously Presented) The method of claim 1, wherein a ping frequency is determined as a function of the coupling factor, k and a joint resonance frequency, fj2. 

	10.	(Currently amended)	A method for inductively transferring power for wirelessly charging a device, the method comprising:
	determining a coupling factor, k, between a coil of a transmitter and a coil of a relay, wherein the coupling factor, k, is determined based on joint resonance frequencies, fj1, fj2 between the coil of the transmitter and the coil of the relay;
	determining an operating frequency range, based on the coupling factor, k; 
	inductively transmitting power from the transmitter to the relay; and
	inductively transferring, from the relay to the device, power for charging the device, in accordance with the operating frequency range, wherein the transmitter and the relay are separated by a medium.

	11.	(Previously Presented) The method of claim 10, further comprising:
	determining a ping frequency which matches one or more requirements of the device.

fmin and fmax, respectively, wherein the operating frequency range is determined based on a joint resonance frequency fj2, and an offset indicating that the operating frequency range is higher or lower than fj2.

	13.	(Previously Presented) The method of claim 10, further comprising:
	operating the transmitter while sweeping the operating frequency and measuring an output AC current for each operating frequency. 

	14.	(Currently amended)	A charging system comprising:
	a transmitter;
	a relay;
	circuitry configured to determine a coupling factor, k, between a coil of the transmitter and a coil of the relay, wherein the coupling factor, k, is determined based on joint resonance frequencies, fj1, fj2 between the coil of the transmitter and the coil of the relay;
	circuitry configured to determine an operating frequency range, based on the coupling factor, k; 
	the transmitter configured to transmit power to the relay; and
	the relay configured to inductively transfer power to charge a device, in accordance with the operating frequency range, wherein the transmitter and the relay are separated by a medium.

	15.	(Cancelled)	


	
	wherein the operating frequency range is bounded by minimal and maximal operating frequencies, fmin and fmax, respectively, wherein the operating frequency range is determined based fj2, and an offset indicating that the operating frequency range is higher or lower than fj2.

	17.	(Previously Presented) The charging system of claim 14, further comprising:
	circuitry configured to operate the transmitter and sweep an operating frequency within the operating frequency range; and 
	circuitry configured to measure an output AC current for each operating frequency. 
Reasons for Allowance
Claims 1, 5-14 and 16-17 are allowed. The following is the examiner’s statement for allowance:
Regarding claims 1, 10 and 14, the prior art does not disclose “…determining a coupling factor, k, between the coil of the transmitter and the coil of the relay, wherein the coupling factor, k, is determined based on joint resonance frequencies, fj1, fj2 between the coil of the transmitter and the coil of the relay; and determining an operating frequency range, having a minimal operating frequency, fmin, and a maximal operating frequency, fmax, based on the coupling factor, k” in combination with the remaining limitations of independent claims 1, 10 and 14. Dependent claims 5-9, 11-13 and 16-17 are also allowed.


ROY discloses a wireless power system includes: i) a power source; ii) a source resonator configured to receive power from the power source; iii) a receiver resonator configured to provide power to a load; and iv) at least one repeater resonator configured to couple power wirelessly from the source resonator to the receiver resonator. The power source is configured to provide power to the source resonator at a first frequency f1 different from at least one of the resonant frequencies corresponding to the resonators. MILLER discloses a wireless charging regulation management scheme wherein the operating frequency changes with changes in the coupling factor. However neither reference nor their combination disclose the above missing limitations and it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify any of the references in view of the other or any other additional references to add the missing limitation.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 





/AHMED H OMAR/            Examiner, Art Unit 2859

/EDWARD TSO/            Primary Examiner, Art Unit 2859